WOODS, Circuit Judge.
Where parties agree to transact business jointly under a contract to share in the profits, the name or firm which they use is arbitrary and conventional. They may use the name cf both or of one alone, or any distinct designation by which all of them will be bound as if all their names were used. They may trade under different firm names at different places, but it will be all one partner*1330ship: Baring v. Crafts, 9 Metc. (Mass.) 380; Gage v. Rollins, 10 Metc. (Mass.) 348; Ex parte St. Barbe, 11 Ves. 413. To bold that where the same persons, carrying on the same business under two different' firm names, the creditors holding claims nominally against one firm, are entitled to be first paid out of the assets held under that firm name, is in effect to decide that there are two partnerships, and that one of these partnerships may hold a claim against the other. But it has been held otherwise. Where all the partners are the same and they carry on the same business under different partnership names, they are the same firm, and the assets of both nominal firms are equally applicable to the payment of all the creditors. Colly. Partn. §§ 1000, 1003, 1004. See, also, Buckner v. Calcote, 28 Miss. 586, 587; In re Vetterlein, [Case No. 16,927], On these authorities and principles I must hold that all the assets of J. J. Williams & Co. and Anderson & Williams are to be applied pro rata to the payment of all their creditors.